Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tae (KR 101448936 B1)(English Translated).
In Regards to Claim 7:
Tae teaches a current detector of an electrochemical device (100 +200), comprising: 
a printed circuit board (200); and 
a resistor (10) for detecting an electric current of the electrochemical device (100+200), wherein: 
a connector having a first terminal (Paragraph 25, the connector portion 31 in which the electrode pin 20 is disposed is formed on one side of the housing 30 so that when an external device is coupled, the external device is electrically connected to the electrode pin 20) is mounted on the printed circuit board (200), and the resistor (10) has a second terminal (31 in figure 1 and figure 3) which is brought into contact with the first terminal (Paragraph 15, the analog electric signal according to the voltage transmitted by shunt resistor module for the current sensor can be used for various purposes. In addition, the electrical connection between the PCB assembly and the shunt resistor can be facilitated through the connector).
In Regards to Claim 8:
Tae teaches the current detector according to claim 7, wherein: 
the resistor (10) includes: 
a resistance body (13); and plate portions (11/12) positioned on both sides of the resistance body (13) and disposed substantially parallel to the printed circuit board (200), the second terminal (31 in Fig. 1 and 3) is disposed substantially parallel to the plate portion (11/12) and in a projecting manner from the plate portion (11/12), and the second terminal (31 in Fig. 1 and 3) is fitted in the inside of the first terminal of the connector (Paragraph 25).
In Regards to Claim 9:
Tae teaches the current detector according to claim 7, wherein the second terminal (31) forms a part of the same member as the plate portion (11/12).

In Regards to Claim 12:
Tae teaches a battery for starting an engine mounted on a vehicle (Background-Art, the battery will consume even the minimum amount of electricity necessary for starting the engine) the battery comprising: 
an energy storage device (Description embodiment, the shunt resistor 10 is energized through a post terminal connected to the negative terminal of the battery and grounded via a ground cable connected to the vehicle body which the battery is the storage device to energized the resistor); and the current detector (10) according to claim 7.
In Regards to Claim 13:
Tae teaches a battery for starting an engine mounted on a vehicle (Background-Art, the battery will consume even the minimum amount of electricity necessary for starting the engine), the battery comprising: an energy storage device(Description embodiment, the shunt resistor 10 is energized through a post terminal connected to the negative terminal of the battery and grounded via a ground cable connected to the vehicle body which the battery is the storage device to energized the resistor); and the management device (600) according to claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tae (KR 101448936 B1)(English Translated) in view of Kawahara et al. (US. 2014/0177145 A1).
In Regards to Claim 11:
Tae does not teach a management device of an energy storage device, comprising: the current detector according to claim 7; and a data processing part mounted on the printed circuit board,Page 4 of 38LEGAL02/39334536v1In re: Tomohiro OkachiInter'l Appl. No.: PCT/JP2018/016961Page 5 of 38 wherein the data processing part is configured to estimate a charge state of the energy storage device based on an electric current detected by the resistor.
Kawahara teaches a management device (120) of an energy storage device (110), comprising: 
the current detector according to claim 7; and a data processing part (125) mounted on the printed circuit board (not shown),Page 4 of 38LEGAL02/39334536v1In re: Tomohiro OkachiInter'l Appl. No.: PCT/JP2018/016961Page 5 of 38 wherein the data processing part (125) is configured to estimate a charge state of the energy storage device (110) based on an electric current detected by the resistor . (Paragraph 27, The semiconductor device has a voltage measurement unit (122) for measuring a voltage of the battery and a current measurement unit (123) for measuring a current of the battery. The semiconductor device further has a data processing control unit (125, 225) for generating state information indicating the state of the battery, based on measurement results of the voltage measurement unit and the current measurement unit.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Kawahara’s teaching of the use data processing to configured estimating a charge state as a modification in the Tae Shunt resistor in order to improve the accuracy of detecting the battery state. (Kawahara, Paraph 7).  


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 10, these limitations, in combination with remaining limitations of claim 10, are neither taught nor suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831